DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims are drawn to a device, but are replete with language drawn to the manner of operating the device and/or purely functional recitations without structural features either implicit or explicit. For example, claim 1 recites “an update circuit that updates the weight value” and “a second capacitor…to transfer an amount of charge to or from….by a voltage change corresponding to the amount of charge…”.   
Since there is no apparent invocation of 112(f), one of ordinary skill would not find the scope of the claim distinct and understand when the claimed invention was being infringed.  In order to expedited prosecution, the Examiner has applied art to the italicized limitations below, but Applicant is required to clarify for the record the scope of such limitations.  The Examiner recommends either a clear invocation of 112(f) as in “an update means for updating…” or imparting clear structure to the device with functional limitations such as “an update circuit configured to updated the weight value…” or similar.  If Applicant feels a conversation would expedite the matter, Applicants is welcomed to contact the Examiner at the number below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yayla (US 5,343,555).

Regarding claim 1, Yayla discloses a capacitor based resistive processing unit with symmetrical weight updating, the resistive processing unit comprising: a first capacitor (see Figure 1, Cgate for example) that stores a charge corresponding to a weight value (the type or value of data imparts no structure to the first capacitor); 
a readout circuit (summing integrator) that reads the charge stored in the first capacitor to apply a weight to an input value corresponding to an input signal using the weight value to produce an output (VAi for example); and 
an update circuit that updates the weight value stored in the first capacitor (see column 16, lines 3+), including a second capacitor (C1 for example) in communication with the first capacitor (via M6) to transfer an amount of charge to or from the first capacitor according to an error of the output by changing a voltage difference across the first capacitor by a voltage change corresponding to the amount of charge, the voltage difference corresponding to the charge stored in the first capacitor (charge on C1 changes based on charge on Cgate).

Regarding claim 2, Yayla disclosresistive processing unit as recited in claim 1, further including a current mirror to generate a voltage that follows the voltage on the first capacitor (voltage on C1 will mirror the voltage on Cgate based on current through M6).



Allowable Subject Matter
Pending Applicant’s overcoming of the 112 rejections above, claims 4, 6, 9 and 10 appear to contain features that when recited in structure are absent the prior art in combination with the parent/preceding claims.
Again, Applicant is welcomed to contact the Examiner at the number below if Applicant wishes to discuss specific language to satisfy the requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9501739 teaches two capacitor neural processor (see Figure 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824